DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 11, 2022.  As directed by the amendment: claims 1, 5, 11, 13, and 15 have been amended, claims 3, 12, and 16-20 have been canceled, and new claims 21-27 have been added.  Thus, claims 1, 2, 4-11, 13-15, and 21-27 are presently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 is dependent upon claim 10, which is dependent upon claim 1.  Since, claim 1 already recites all of the limitations in claim 22, claim 22 fails to further limit the parent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Belalcazar (US 2015/0231028).
As to claim 11, Belalcazar discloses a non-transitory computer-readable storage medium storing one or more programs (paragraph [0077] describes a microprocessor that implements a control sequence) which, when executed by at least one processor 704 of a system (Fig. 7) to assist a rescuer to perform, during a session, successive cardiopulmonary resuscitation ("CPR") compressions on a chest of a patient by using the system (Fig. 7), which further includes a piston (plunger 708, Fig. 7, paragraph [0076]) and a driver (actuator 706), the programs result in operations comprising: positioning the piston 708 at a reference position (the starting position where the piston/plunger 708 contacts the chest, paragraph [0115]); extending the piston 708 from the reference position to a compression position to compress a chest of a patient (compression step 802, Fig. 8, paragraph [0077]); returning the piston 708 from the compression position to the reference position (end of chest compression, step 804, paragraph [0077)); retracting the piston 708 from the reference position to a retreat position, without lifting the patient’s chest beyond the chest’s natural resting position, wherein the retreat position includes the piston 708 at a distance away from the reference position (paragraph [0077] describes that the plunger 708 is lifted “off from the patient” at the end of chest compression; thus, during this step 804, the piston/plunger 708 will pass through the starting/reference position where it just contacts the chest and is further lifted off the chest to a retreat position where the piston is positioned some distance away from the chest, paragraph [0077] also describes that the decompressions can be active or passive, see “optionally active decompressions” and that the plunger/piston 708 is lifted “off the chest during decompression), further wherein the piston 708 is retracted to the retreat position at least once before the end of the session (at the end of each decompression phase, se paragraph [0077]); returning the piston 708 from the retreat position to the reference position (upon the next compression phase, the piston/plunger 708 will pass through the starting/reference position where it just contacts the chest, paragraph [0077]); and retracting the piston to the retreat position after each return to the reference position from the compression position (after each decompression phase, the piston/plunger 708 is lifted off the patient, paragraph [0077]).
As to claim 14, Belalcazar discloses that the programs result in operations further comprising: initiating a ventilation pause, wherein during the ventilation pause the piston is not extended to the compression position and the piston is retracted to the retreat position (compression cycle is paused and airway valve is open at state 405 (Fig. 4E) at instant t5, 505 in Fig. 5, paragraph [0072]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 13, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Belalcazar (US 2015/0231028), in view of Banville (US 2012/0016279).
As to claim 1, Belalcazar discloses a mechanical cardiopulmonary resuscitation ("CPR") device (Fig. 7, paragraph [0076]), comprising: a piston (plunger 708, Fig. 7, paragraph [0076]); a driver (actuator 706, Fig. 7, paragraph [0076]) coupled to the piston 708 configured to extend and retract the piston 708; and a controller 704 (Fig. 7, paragraph [0076]) configured to cause the driver 706 during a session to at least: position the piston 708 at a reference position (the starting position where the piston/plunger 708 contacts the chest, paragraph [0115]), extend the piston 708 from the reference position to a compression position to compress a chest of a patient (compression step 802, Fig. 8, paragraph [0077]), return the piston 708 from the compression position to the reference position (end of chest compression, step 804, paragraph [0077]), retract the piston from the reference position to a retreat position, without lifting the patient’s chest beyond the chest’s natural resting position, wherein the retreat position includes the piston at a distance away from the reference position (paragraph [0077] describes that the plunger 708 is lifted “off from the patient” at the end of chest compression; thus, during this step 804, the piston/plunger 708 will pass through the starting/reference position where it just contacts the chest and is further lifted off the chest to a retreat position where the piston is positioned some distance away from the chest, paragraph [0077] also describes that the decompressions can be active or passive, see “optionally active decompressions’” and that the plunger/piston 708 is lifted “off the chest during decompression), further wherein the piston 708 is retracted to the retreat position at least once before the end of the session (at the end of each decompression phase, see paragraph [0077]), and return the piston 708 from the retreat position to the reference position (upon the next compression phase, the piston/plunger 708 will pass through the starting/reference position where it just contacts the chest, paragraph [0077]).
Belalcazar does not disclose that the controller is further configured to: initiate a check pause, wherein during the check pause the piston is not extended to the compression position and the piston is retracted to the retreat position.  However, Banville teaches initiating a check pause (sample detection pauses, Fig. 5A, paragraphs [0055]-[0056]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Balalcazar so that the controller is configured to initiate a check pause, as taught by Banville, in order to allow certain parameters to be measured that require the patient’s chest to remain stationary, see paragraph [0056]).
As to claim 2, Belalcazar discloses that the controller 704 is further configured to cause the driver 706 to: retract the piston 708 to the retreat position after each return to the reference position from the compression position (upon the decompression phases, the piston/plunger 708 is lifted “off from the patient’, paragraph [0077]).
As to claim 4, Belalcazar discloses that the controller is further configured to: initiate a ventilation pause, wherein during the ventilation pause the piston is not extended to the compression position and the piston is retracted to the retreat position (compression cycle is paused and airway valve is open at state 405 (Fig. 4E) at instant t5, 505 in Fig. 5, paragraph [0072]).
As to claim 6, Belalcazar discloses that retraction of the piston from the reference position to the retreat position includes an application of five pounds or less of force (since the piston/plunger 708 moves from just contacting the chest to being moved off the patient, no force is applied to the patient's chest, see paragraph [0077]).
As to claim 13, Belalcazar discloses a non-transitory computer-readable storage medium storing one or more programs (paragraph [0077] describes a microprocessor that implements a control sequence) which, when executed by at least one processor 704 of a system (Fig. 7) to assist a rescuer to perform, during a session, successive cardiopulmonary resuscitation ("CPR") compressions on a chest of a patient by using the system (Fig. 7), which further includes a piston (plunger 708, Fig. 7, paragraph [0076]) and a driver (actuator 706), the programs result in operations comprising: positioning the piston 708 at a reference position (the starting position where the piston/plunger 708 contacts the chest, paragraph [0115]); extending the piston 708 from the reference position to a compression position to compress a chest of a patient (compression step 802, Fig. 8, paragraph [0077]); returning the piston 708 from the compression position to the reference position (end of chest compression, step 804, paragraph [0077]); retracting the piston 708 from the reference position to a retreat position, without lifting the patient’s chest beyond the chest’s natural resting position, wherein the retreat position includes the piston 708 at a distance away from the reference position (paragraph [0077] describes that the plunger 708 is lifted “off from the patient” at the end of chest compression; thus, during this step 804, the piston/plunger 708 will pass through the starting/reference position where it just contacts the chest and is further lifted off the chest to a retreat position where the piston is positioned some distance away from the chest, paragraph [0077] also describes that the decompressions can be active or passive, see “optionally active decompressions” and that the plunger/piston 708 is lifted “off the chest during decompression), further wherein the piston 708 is retracted to the retreat position at least once before the end of the session (at the end of each decompression phase, se paragraph [0077]); and returning the piston 708 from the retreat position to the reference position (upon the next compression phase, the piston/plunger 708 will pass through the starting/reference position where it just contacts the chest, paragraph [0077])).
Balalcazar does not disclose initiating a check pause, wherein during the check pause the piston is not extended to the compression position and the piston is retracted to the retreat position. However, Banville teaches initiating a check pause (sample detection pauses) in between successive compressions (Fig. 5A, paragraphs [0055]-[0056]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the programs of Balalcazar so that they are configured to initiate a check pause in between successive compressions, as taught by Banville, in order to allow certain parameters to be measured which require the patient’s chest to remain stationary, see paragraph [0056]).
As to claim 25, Belalcazar disclsoes the claimed invention except that the the programs result in operations further comprising: initiating a check pause, wherein during the check pause the piston is not extended to the compression position and the piston is retracted to the retreat position.  However, Banville teaches initiating a check pause (sample detection pauses, Fig. 5A, paragraphs [0055]-[0056]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Balalcazar so that the controller is configured to initiate a check pause, as taught by Banville, in order to allow certain parameters to be measured that require the patient’s chest to remain stationary, see paragraph [0056]).
As to claim 26, the modified non-transitory computer-readable storage medium of Belalcazar discloses that the controller is further configured to: initiate a ventilation pause, wherein during the ventilation pause the piston is not extended to the compression position and the piston is retracted to the retreat position (compression cycle is paused and airway valve is open at state 405 (Fig. 4E of Belalcazar) at instant t5, 505 in Fig. 5, paragraph [0072]).
Claims 5, 15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Belalcazar (US 2015/0231028), in view of Banville (US 2012/0016279), as applied to claim 1, 11, and 13 above, and further in view of Sturdivant (US 2016/0213560).
As to claim 5, Belalcazar discloses the claimed invention except a user interface configured to receive a selection of a pause mode, wherein the controller is configured to generate a pause signal when the selection of the pause mode is received and further configured to cause the driver to retract the piston to the retreat position when the selection of the pause mode is received.  However, Sturdivant teaches a user interface having a pause mode selection, which pauses the chest compressions (touch screen interface where the user can control the CPR device to pause compressions, see paragraphs [0021],[0034]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Belalcazar so that the device includes a user interface with a pause mode selection, as taught by Sturdivant, in order to provide the operator with an option to manually pause the compressions when needed.
As to claim 15, Belalcazar discloses the claimed invention except that the system further includes a user interface configured to receive a selection of a pause mode, wherein the programs result in operations further comprising: generating a pause signal when the selection of the pause mode is received and retracting the piston to the retreat position when the selection of the pause mode is received.  However, Sturdivant teaches a user interface having a pause mode selection, which pauses the chest compressions (touch screen interface where the user can control the CPR device to pause compressions, see paragraphs [0021],[0034)). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the system of Belalcazar to include a user interface with a pause mode selection, as taught by Sturdivant, in order to provide the operator with an option to manually pause the compressions when needed.
As to claim 27, Belalcazar discloses the claimed invention except that the system further includes a user interface configured to receive a selection of a pause mode, wherein the programs result in operations further comprising: generating a pause signal when the selection of the pause mode is received and retracting the piston to the retreat position when the selection of the pause mode is received.  However, Sturdivant teaches a user interface having a pause mode selection, which pauses the chest compressions (touch screen interface where the user can control the CPR device to pause compressions, see paragraphs [0021],[0034)). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the system of Belalcazar to include a user interface with a pause mode selection, as taught by Sturdivant, in order to provide the operator with an option to manually pause the compressions when needed.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Belalcazar (US 2015/0231028), in view of Banville (US 2012/0016279), as applied to claim 1 above, and further in view of Nilsson (US 9,713,568).
As to claim 7, the modified CPR device of Belalcazar discloses the claimed invention except that the distance away is less than 6 centimeters from the reference position.  
However, Nilsson teaches a CPR device in which a user can input the height 432 of the decompressions (and thus, can choose the distance away from a reference position, col. 9, In. 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Belalcazar to allow the user to specify the height of the piston retraction, as taught by Nilsson, in order to provide more control to the operator.
The modified CPR device of Belalcazar now discloses that the controller is configured to position the piston less than 6 cm away from the reference position in the decompression phase, since a user can choose what height to retract the piston upon decompression).
As to claim 8, the modified CPR device of Belalcazar discloses the claimed invention except that that the distance away is at least 3 centimeters from the reference position. 
However, Nilsson teaches a CPR device in which a user can input the height 432 of the decompressions (and thus, can choose the distance away from a reference position, col. 9, In. 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Belalcazar to allow the user to specify the height of the piston retraction, as taught by Nilsson, in order to provide more control to the operator.
The modified CPR device of Belalcazar now discloses that the controller is configured to position the piston at least 3 cm away from the reference position in the decompression phase, since a user can choose what height to retract the piston upon decompression).
As to claim 9, the modified CPR device of Belalcazar discloses the claimed invention except that that the distance away is approximately 1 centimeter from the reference position. 
However, Nilsson teaches a CPR device in which a user can input the height 432 of the decompressions (and thus, can choose the distance away from a reference position, col. 9, In. 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Belalcazar to allow the user to specify the height of the piston retraction, as taught by Nilsson, in order to provide more control to the operator.
The modified CPR device of Belalcazar now discloses that the controller is configured to position the piston approximately 1 centimeter away from the reference position in the decompression phase, since a user can choose what height to retract the piston upon decompression).
Allowable Subject Matter
Claims 10, 21, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 11, 2022, with respect to the rejection of claims 1, 11, and 13 in view of the Belalcazar and Banville references have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 of the remarks that the combination of Belalcazar and Banville is improper because Belalcazar touts the importance of keeping cadence and rhythm during the CPR and not including interruptions, whereas introducing a pause, such as Banville’s, would destroy the cadence and rhythm Belalcazar teaches is important.  
However, the argument is not well taken.  Belalcazar’s paragraph [0073] teaches that interrupting CPR to deliver ventilations to the patient periodically has its disadvantages, and attempts to avoid such interruptions for ventilation by incorporating ventilation into the CPR cycle in a five stage cycle.  Belalcazar does not mention pauses in CPR for checking the status of the patient, or any solution to avoid these sometimes-necessary interruptions.  Rather, only pauses for ventilation are addressed by Belalcazar’s five stage cycle.  Thus, one of ordinary skill in the art, upon seeing the teaching of Banville, would be motivated to introduce a check pause to perform necessary monitoring of patient status that cannot be done while compressions are taking place.  For these reasons, the rejection stands.
Applicant’s arguments with respect to the rejection of claims 1 and 11 over Nilsson have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785